UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8037



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FELIX NWAEBO,

                                            Defendant - Appellant.



                              No. 02-6293



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FELIX NWAEBO,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
91-217-CCB)


Submitted:   April 25, 2002                  Decided:   May 2, 2002
Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felix Nwaebo, Appellant Pro Se.     Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In    these   consolidated   appeals,     Felix   Nwaebo    appeals    the

district    court’s   orders   denying   his   motion   for     reduction    of

sentence and his motion for credit for time served.                  We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court. See United States v. Nwaebo, No. CR-91-217-

CCB (D. Md. filed Nov. 21, 2001, entered Nov. 26, 2001; Jan 23,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED



                                    2